Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Following amendment to the claims on 6/2/2022, claims 11-30 are pending. 
Rejection of claim 22 under 35 USC 112(a) is withdrawn as the amendments have clarified the claim limitations sufficiently. 
A terminal disclaimer filed 5/25/2022 has been filed and the previously presented double patenting rejection is withdrawn. 
Allowable Subject Matter
Claim 11-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As stated in previous actions the subject manner has been deemed allowable over prior art due to the specific configurations claimed of the optical fibers positioned around a cutting element to emit a laser beam towards tissue. Similar art has been pointed out such as the Guided Atherectomy System of Shiber (US 5135531 A) (previously cited), and the Arterial Cauterization System of Poleo (US 20040102766 A1) (previously cited), the exact positioning of the distal tip elements of the claimed device is not disclosed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 June 2022